     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, PROF-2013-S3 Legal Title Trust IV, by U.S. Bank National Association,
     as Legal Title Trustee
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   PROF-2013-S3 LEGAL TITLE TRUST IV, BY               Case No.: 2:17-cv-00247-RFB-GWF
     U.S. BANK NATIONAL ASSOCIATION, AS
12   LEGAL TITLE TRUSTEE,
                                                         STIPULATION AND ORDER TO
13                  Plaintiff,                           DISMISS ALL CLAIMS
14
            vs.
15
     ANTELOPE HOMEOWNERS
16   ASSOCIATION,
17
                    Defendant.
18
19          IT IS HEREBY STIPULATED by Plaintiff, PROF-2013-S3 Legal Title Trust IV, by U.S.
20   Bank National Association, as Legal Title Trustee (hereinafter “U.S. Bank”) and Defendant,
21   Antelope Homeowners Association. (hereinafter, “Antelope,” “HOA” or “Defendant”),
22   (collectively, the “Parties”), by and through their respective attorneys of record, that all claims
23   between them in this matter, and any and all amendments thereto, are hereby dismissed with
24   prejudice, with each party to bear its own attorney fees and costs.
25   IT IS SO STIPULATED.
26
       DATED this 18th day of December, 2018.           DATED this 18th day of December, 2018.
27
28     WRIGHT, FINLAY & ZAK, LLP                        LIPSON, NEILSON, COLE, SELTZER &
                                                        GARIN, P.C.


                                                 Page 1 of 3
 1
     /s/ Rock K. Jung, Esq.                        /s/_Karen Kao, Esq._________
 2   Robert A. Riether, Esq.                       J. William Ebert, Esq.
     Nevada Bar No. 12076                          Nevada Bar No. 2697
 3   Rock K. Jung, Esq.                            Karen Kao, Esq.
     Nevada Bar No. 10906                          Nevada Bar No. 14386
 4
     7785 W. Sahara Ave., Suite 200                8945 West Russell Road, Suite 330
 5   Las Vegas, NV 89117                           Las Vegas, Nevada 89148
     Attorneys for Plaintiff, PROF-2013-S3 Legal   Attorneys for Antelope Homeowners
 6   Title Trust IV, by U.S. Bank National         Association
 7   Association, as Legal Title Trustee

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            Page 2 of 3
 1                                                ORDER
 2          Pursuant to the Stipulation entered into between the parties, and good cause appearing
 3   therefore:
 4          IT IS HEREBY ORDERED that Plaintiff’s Complaint, all claims contained therein, and
 5   all amendments thereto, are dismissed with prejudice as to all parties.
 6          IT IS FURTHER ORDERED that each party will bear its own fees and costs.
 7   IT IS SO ORDERED.
 8              19th of __________,
     Dated this _____   December 2018.

 9                                               ________________________________
                                                 RICHARD F. BOULWARE, II
10                                                _________________________________
                                                 UNITED   STATES DISTRICT JUDGE
                                                  UNITED STATES DISTRICT MAGISTRATE
11
                                                 DATED this
12
     Submitted by:
13
14
     WRIGHT, FINLAY & ZAK, LLP
15
16   /s/ Rock K. Jung, Esq.
     Robert A. Riether, Esq.
17
     Nevada Bar No. 12076
18   Rock K. Jung, Esq.
     Nevada Bar No. 10906
19   7785 W. Sahara Ave., Suite 200
20   Las Vegas, NV 89117
     Attorneys for Plaintiff, PROF-2013-S3 Legal Title
21    Trust IV, by U.S. Bank National Association,
     as Legal Title Trustee
22
23
24
25
26
27
28



                                                 Page 3 of 3
